IN THE UNITED STATES DISTRICT COUR'I`
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN I)IVISION
IDA GARCIA, )
)
Claimant, ) No. 18 C 1408

)

v. ) Jeffrey T. Gilbert

) Magistrate Judge
NANCY BERRYHILL,l Acting )
Commissioner of Social Security, )
)
Respondent. )

MEMORANDUM ()PINI()N AND ORDER

Claimant Ida Garcia (“Claimant”) seeks review of the final decision of Respondent Nancy
Berryhill, Acting Commissioner of Social Security (“the Comrnissioner”), denying Claimant’s
application for Disability lnsurance Benetits (“DIB”) under Title ll of the Social Security Act
(“Act”). Pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1, the parties have consented to the
jurisdiction of a United States Magistrate Judge for all proceedings including entry of final
judgment [ECF No. 5]. The parties have filed cross-motions for summary judgment [ECF Nos.
12 and 20]. For the reasons stated below, Claimant’s Motion for Summary Judgment [ECF No.
12] is granted, and the Commissioner’s Motion [ECF No. 20] is denied. This matter is remanded
for further proceedings consistent With this Memorandum Order and Opinion.

I. PROCEDURAL HISTORY

Claimant filed an application for DIB on August 4, 2014, alleging a disability onset date
of May l, 2014. (R. 14.) The application initially Was denied on December 5, 2014, and Was
denied upon reconsideration on August 6, 2015, after which Claimant requested an administrative

hearing before an administrative law judge (“ALJ”). (Id.) On January 27, 2017, Claimant,

 

' Nancy A. Berryhill is substituted t`or her predecessor, Carolyn W. Colvin, pursuant to Federal Rule of
Civi| Procedure 25(d).

represented by counsel, appeared and testified at a hearing before ALJ Edward Studzinski. (Id.)
The ALJ also heard testimony from vocational expert (“VE”) Glee Ann L. Kehr. (Id,)

On May 26, 2017, the ALJ denied Claimant’s application for DIB, based on a finding that
she was not disabled under the Act. (R. 14-28.) The opinion followed the five-step evaluation
process required by Social Security Regulations (“SSRs”).2 20 C.F.R. § 404.1520. At step one,
the ALJ found that Claimant had not engaged in substantial gainful activity (“SGA”) since
Claimant’s alleged onset date of May 1, 2014. (R. 16.) At step two, the ALJ found that Claimant
had the severe impairments of anxiety, depression, and degenerative joint diseasel (Id.) At step
three, the ALJ found that Claimant did not have an impairment or combination of impairments that
met or medically equaled the severity of one of the listed impairments in 20 CFR Part 404, Subpart
P, Appendix l (20 C.F.R. §§ 404.1520(d), 404.1525 and 404.1526). (Id.) The ALJ then assessed
Claimant’s residual functional capacity (“RFC”)3 and concluded:

[C]laimant has the residual functional capacity to lift and/or carry up to 20 pounds

occasionally and 10 pounds frequentiy, and has no limitations in her ability to sit,

stand or walk throughout an 8 hour workday. The claimant can occasionally climb

ramps and stairs, and she can occasionally stoop, kneel, balance, crouch and crawl,

but she can never climb ladders, ropes or scaffolds. The claimant is limited to

working in non-hazardous environments, i.e., no driving at work, operating moving

machinery, Working at unprotected heights or around exposed flames and
unguarded large bodies of water, and she should avoid concentrated exposure to
unguarded hazardous machinery. The claimant is further limited to simple, routine

tasks, work involving no more than simple decision-making, no more than

occasional and minor changes in the work setting, and work requiring the exercise
of only simple judgment She ought not perform work which requires multitasking.

 

2 SSRs “are interpretive rules intended to offer guidance to agency adjudicators While they do not have the
force of law or properly promulgated notice and comment regulations, the agency makes SSRS binding on
all components of the Social Security Administration.”Nelson v. Apfel, 210 F.3d 799, 803 (7th Cir.
2000); see 20 C.F.R. § 402.35(b)(l). A|though the Court is “not invariably bound by an agency’s policy
statements,” the Court “generally defer[s] to an agency’s interpretations of the legal regime it is charged
with administrating.” Liskowilz v. Astrue, 559 F.3d 736, 7'44 (7th Cir. 2009).

3 Before proceeding from step three to step four, the ALJ assesses a claimant’s residual functional
capacity 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). “The RFC is the maximum that a claimant can still
do despite his mental and physical limitations.” Craj? v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008).

2

She could perform work requiring an average production pace, but is incapable of

significantly above average or highly variable production pace work. She ought not

perform work which requires significant self-direction She is further precluded

from work involving direct public service, in person or over the phone, although

the claimant can tolerate brief and superficial interaction with the public, which is

incidental to her primary job duties. She is unable to work in crowded, hectic

environments 'l`he claimant can tolerate brief and superficial interaction with

supervisors and co-Workers but is not to engage in tandem tasks.
(R. 18-19.) Based on this RFC, the ALJ determined at step four that Claimant could not perform
any past relevant work. (R. 27.) Finally, at step five, the ALJ found that there were jobs that
existed in significant numbers in the national economy that Claimant could perform. (Id.)
Specifically, the ALJ found Claimant could work in housekeeping (DOT # 323.687-014). (Id.)
The Appeals Council declined to review the matter on December 27, 2017, making the ALJ’s
decision the final decision of the Commissioner, and, therefore, reviewable by this Court pursuant
to 442 U.S.C. § 405(g). See Haynes v. Baumhart, 416 F.3d 621, 626 (7th Cir. 2005).

II. STANDARD OF REVIEW

A decision by an ALJ becomes the Commissioner’s final decision if the Appeals Council
denies a request for review. Sz'ms v. Apfel, 530 U.S. 103, 106-07, 120 S. Ct. 2080, 147 L. Ed. 2d
80 (2000). Under such circumstances, the district court reviews the decision of the ALJ. (Ia’.)
Judicial review is limited to determining whether the decision is supported by substantial evidence
in the record and whether the ALJ applied the correct legal standards in reaching his or her
decision. Ne!ms v. Astrue, 553 F.3d 1093, 1097 (7th Cir. 2009). The reviewing court may enter a
judgment “affirrning, modifying, or reversing the decision of the [Commissioner], with or without
remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28

L. Ed. 2d 842 (1971). A “mere scintilla” of evidence is not enough. Scolt v. Barnhart, 297 F.Sd

589, 593 (7th Cir. 2002). Even Where there is adequate evidence in the record to support the
decision, the findings will not be upheld if the ALJ does not “build an accurate and logical bridge
from the evidence to the conclusion.” Berger v. Asfrue, 516 F.3d 539, 544 (7th Cir. 2008). In
other words, if the Commissioner’s decision lacks evidentiary support or adequate discussion of
the issues, it cannot stand. Vr'llano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009). Though the
standard of review is deferential, a reviewing court must “conduct a critical review of the evidence”
before affirming the Commissioner’S decision, Ez'chstadt v. Astrue, 534 F.3d 663, 665 (7th Cir.
2008). lt may not, however, “displace the ALJ’s judgment by reconsidering facts or evidence.”
Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).
III. ANALYSIS

On appeal, Claimant asserts the ALJ made three errors. First, Claimant argues that the ALJ
improperly weighed the opinion evidence of her treating psychiatrist and treating primary care
physician Second, Claimant contends that the ALJ erred in evaluating Claimant’s subjective
symptoms statement Third, Claimant asserts that the ALJ failed to consider Claimant’s mental
impairments in combination with her physical impairments when assessing Claimant’s RFC.
A. The Treating Physicians’ Opinions

The Court first addresses Claimant’s argument that the ALJ failed to give controlling
weight to the opinions of her treating psychiatrist, Dr. J ames Patras, and her treating primary care
physician, Dr. Maggie Chacko. [ECF No. 13], at 9, 10. An ALJ must give controlling weight to
a treating physician’s opinion if it is both “well-supported” and “not inconsistent with the other

substantial evidence” in the case record.4 20 C.F.R. § 404.] 527(c)(2); see Scott v. Astrue, 647 F.Bd

 

“ The Social Security Administration has adopted new rules for agency review of disability claims involving
the treating physician rule. See 82 Fed. Reg. 5844-01, 2017 WL 168819, at *5844 (Jan. 18, 2017). Because
the new rules apply only to disability applications filed on or after March 27, 2017', they are not applicable
in this case. See id.

734, 739 (7th Cir. 2011). Because a treating physician has “greater familiarity with the claimant’s
condition and circumstances,” an ALJ may only discount a treating physician’s opinion based on
good reasons “supported by substantial evidence in the record.” See Campbell v. Astrue, 627 F.3d
299, 306 (7th Cir. 2010); Gudgel v. Bamhart, 345 F.3d 467, 470 (7th Cir. 2003). Those reasons
must be “supported by substantial evidence in the record; a contrary opinion of a non-examining
source does not, by itself, suffice.” Campbell, 627 F.3d at 306.

“Even if an AL.T gives good reasons for not giving controlling weight to a treating
physician’s opinion, [he] has to decide what weight to give that opinion.” Campbell, 627 F.3d at
308. To do this, the ALJ considers a variety of factors, including: (1) the length of the treatment
relationship and frequency of examination; (2) the nature and extent of the treatment relationship;
(3) the extent to which medical evidence supports the opinion; (4) the degree to which the opinion
is consistent with the entire record; (5) whether the physician was a specialist in the relevant area;
and (6) other factors that validate or contradict the opinion. Scrogham v. Colvz'n, 765 F.3d 685 ,
697 (7th Cir. 2014); 20 C.F.R. § 404.1527(0)(2)-(6).

1. Dr. Patras’s Medical Opinion

Dr. J ames Patras M.D. is a psychiatrist who has treated Claimant for her psychological
disorders since August 1, 1997. (R. 25, 497.) Dr. Patras completed a mental disorder report on
December 2, 2014, and a mental residual functional capacity statement dated November 24, 2015.
(R. 675-78.) Dr. Patras opined in each report that Claimant displayed signs of major depressive
disorder, recurrent, anxiety, and panic attack disorder. (R. 497, 675.) Dr. Patras further opined in
his December 2, 2014 mental disorder report that Claimant had conflicts with others and difficulty
in group settings and coping with supervisors and co-workers. (R. 497.) Further, Dr. Patras found

that Claimant had mild restrictions in daily living, moderate difficulties in maintaining social

function, marked difficulties in maintaining concentration, persistence, or pace, and one to two
episodes of decompensation of extended duration. (Id.)

Dr. Patras’s mental residual functional capacity statement contains a more restricted view
of Claimant’s abilities than what the ALJ ultimately found. (R. 675.) Dr. Patras opines that
Claimant is markedly limited in all areas of mental functioning including understanding,
remembering, concentration, social interaction, and adaptation. (R. 676-77.) In addition, Dr.
Patras opined that Claimant would be “off task” for more than 30 percent of the day and likely
would miss work more than six days a month. (R. 677.) Dr. Patras’s reason for increasing the
severity of Claimant’s limitations is, as the Commissioner points out, missing from the record.
[ECF No. 21], at 9. On its own, however, this fact is not enough to discount the treating physician’s
opinion or disregard the regulatory factors laid out in 20 C.F.R. § 404.1527 when assessing a
treating physician’s opinion.

The ALJ afforded Dr. Patras’s mental disorders report “limited weight” and his mental
residual functional capacity statement “no weight.” (R. 25, 26.) The ALJ accepted a portion of
Dr. Patras’s mental disorders report, concluding that Claimant was moderately limited in
interacting with others and with concentration, persistence, and pace, (R. 25.) However, the ALJ
rejected the rest of the report stating that “this report was prepared less than 12 months from the
alleged onset date . . . and the record later documents improvement in the claimant’s functioning
with appropriate compliance With medication and therapy.” (Id.) As the Seventh Circuit has said,
“a person who suffers from mental illness will have better days and worse days,” so the ALJ’s
decision to reject Dr. Patras’s report based on some notes indicating improvement is not
persuasive. Punzfo v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011). ln addition, the ALJ outright

rejected Dr. Patras’s mental residual functional capacity statement finding that “the extreme level

of limitation assessed is not supported by Dr. Patras’s treatment records or by other mental health
treatment records.” (R. 26).

The ALJ did not fairly characterize Dr. Patras’s clinical findings in the record. Dr. Patras
has treated Claimant for roughly 19 years and saw her almost monthly in recent years. (R. 23, 42,
837-843.) Dr. Patras’s treatment notes contain clinical findings supportive of Claimant’s
limitations, including notes that Claimant had been seen at Elmhurst Memorial Hospital numerous
times due to uncontrollable anxiety and panic attacks. (R. 841-43.) Further, Dr. Patras’s treatment
notes, on multiple occasions, memorialize that Claimant had symptoms of major depressive
disorder, anxiety, and panic attack disorder which support his conclusion that Claimant cannot
secure competitive employmentl (R. 497-499, 837-843.)

Dr. Patras’s notes are not only internally consistent but also consistent with the treatment
notes of other service providers in the record. For example, Claimant saw her primary care
physician (discussed below), Dr. Maggie Chacko M.D., who also found that Claimant will be “off
task” more than 30 percent of the day and was likely to be absent from work five days or more a
month. (R. 674.) ln addition, Claimant underwent a psychiatric evaluation with Dr. Joseph Mullen
M.D. at Elmhurst l\/lemorial Hospital and her diagnoses of major depressive disorder, severe, and
panic disorder were corroborated by Dr. Mullen’s evaluation (R. 427.) ln addition, Dr. Mullen
reported that “[Claimant] presented in a histrionic manner. Thought process tangential. Attention
and concentration were impaired by anxiety. . . insight andjudgment impaired.” (Id.) Finally, Dr.
Mullen recommended that Claimant enroll in the hospital’s partial hospitalization program. (Id.)
Claimant also was seen briefly by Dr. Deborah Couch l\/I.D., a psychiatrist at Leyden Family
Services, who again corroborated the diagnoses of major depressive disorder, anxiety, and panic

attack disorder. (R. 682.)

While the ALJ does not mention Dr. Mullen’s assessment or evaluate the weight to give to
Dr. Couch’s assessment, their corroboration of Dr. Patras’s treatment notes undercuts the ALJ’s
finding that Dr. Patras’s mental disorders report and mental residual functional capacity Statement
should be given “limited” to “no weight.” (R. 25-26.) lndeed, it appears not only from Dr. Patras’s
treatment notes but also the notes of multiple physicians that Claimant often did have mental
distress that interfered with her judgment, concentration, and ability to think. With minimal
explanation, the ALJ apparently ignored or disregarded Dr. Patras’s treatment notes that supported
these limitations, and instead only focused on what the ALJ perceived as contradictory evidence
in the same notes. (see e.g., R. 24-26.) This selective “cherry-picking” prevents the Court from
assessing the reasonableness of the AL.l’s decision to afford Dr. Patras’s opinions “limited” to “no
weight.” Kaminski v. Berryh:'ll, 894 F.3d 870, 874-875 (7th Cir. 2018); see Gersmer v. Berryhili,
879 F.3d 257, 261-63 (7th Cir. 2018); Cole v. Colvt'n, 831 F.3d 411, 416 (7th Cir. 2016).

ln other words, the ALJ failed to assess Dr. Patras’s opinion in conjunction with the entirety
of his treatment notes and the consistent treatment notes of other doctors. lnstead, the ALJ focused
on select clinical findings or notes that he believed indicated that Claimant was making
improvements which undercut Dr. Patras’s opinion Courts have found this to be a flaw that
supports remand for more thorough analysis Samuel v. Berryhill, No. 17 C 4596, 2018 WL
1706370, at *7 (N.D. lll. Apr. 9, 2018) (criticizing the ALJ for failing to account for treatment
notes when evaluating a medical source statement); Campbell, 627 F.3d at 306 (“[a]n ALJ may
not selectively discuss portions of a physician’s report that support a finding of non-disability
while ignoring other portions that suggest a disability.”).

Although the ALJ is not required to give Dr. Patras’s opinion controlling weight, the ALJ

is required to address the factors listed in 20 C.F.R. § 404.1527 to determine what weight to give

the opinion. SSR 92-2p5 states that treating source medical opinions like Dr. Patras’s “are still
entitled to deference and must be Weighed using all of the factors provided in 20 C.F.R. §
404.1527.” (Id.) Here, the ALJ afforded Dr. Patras’s opinion “limited” to “no weight,” but failed
to address many of the enumerated factors provided in 20 C.F.R. § 404.1527. Other than
acknowledging that Dr. Patras was Claimant’s treating psychiatrist and had treated her for several
years, the ALJ did not discuss, and seemed to disregard, the frequency of examinations, the
supportability of the decision, the consistency of his opinion with the record as a whole, and the
import of Dr. Patras’s relevant specialty

As stated above, Claimant was a patient of Dr. Patras for approximately 19 years, and
records from the last few years show that Claimant was treated by Dr. Patras on a frequent basis.
(R. 837-843.) Dr. Patras has managed Claimant’s medications and made clinical findings based
on his sessions with Claimant. (ld.) Dr. Patras’s opinions are consistent with all the other
physicians that examined Claimant. (Id.) Many of these factors may favor crediting Dr. Patras’s
opinion and “proper consideration of these factors may have caused the ALJ to accord greater
weight to [Dr. Patras’s] opinion.” Campbell, 627 F.3d at 308. The ALJ’s failure to “sufficiently
account . . . for the factors in 20 C.F.R. § 404.1527,” Schrefber v. Colvfn, 519 F. App’x 951, 959
(7th Cir. 2013), prevents the Court from assessing the reasonableness of the ALJ’s decision to give
little weight to Dr. Patras’s opinion.

For these reasons, and particularly in light of Dr. Patras’s longitudinal treatment history

and familiarity with Claimant’s symptoms and conditions, the ALJ did not offer good reasons or

 

5 The SSA has rescinded SSR 96-2p in connection with its new rules governing the analysis of treating
physicians’ opinions, but that rescission is effective only for claims filed as of March 17, 2017. See SSR
96-2p, Rescission of Social Security Rulings 96-2p, 96-5p, and 06-3p, 2017 WL 3928298, at *1 (March 27,
2017).

sufficient explanation supported by substantial evidence in the record for not giving Dr. Patras’s
opinions controlling weight, This is a serio error requiring remand.

2. Dr. Chacko’s Mec_lical Opinion

The ALJ’s decision to give Dr. Chacko’S medical opinion “limited” weight raises many of
the same issues as his decision to give Dr. Patras’s opinion “limited” to “no weight” as discussed
above. The Court focuses on the ALJ’s decision to give limited weight to Dr. Chacko’s opinion in
the context of Claimant’s mental restrictions. Like Dr. Patras, Dr. Chacko diagnosed Claimant
with major depressive disorder and anxiety. (R. 671 .) Further, Dr. Chacko opined that Claimant
would be “off task” more than 30 percent of a work day, absent from work more than five days a
month, and unable to complete an 8-hour work day more than live days a month. (R. 674.) The
ALJ disagreed

The ALJ, however, fails to recognize or acknowledge the consistency across medical
opinions and states that “Dr. Chacko’s assessment of . . . being off task for more than 30% of the
workday, and missing more than five days of work per month are not supported by her treatment
records or by the objective medical record as a whole.” (R. 26.) Without belaboring the point, the
Court finds that Dr. Chacko’s findings are consistent with the assessments of Dr. Patras, Dr.
Mullen, and Dr. Couch. As stated above, these claims do appear to be supported by numerous
objective medical records from a variety of medical providers Because the ALJ selectively has
discussed the record, the Court is prevented from assessing the reasonableness of the ALJ’s
decision to afford the opinion only “limited weight.” Kamr`nski v. Berryhill, 894 F.3d 870, 874-
875 (7th Cir. 2018); see Gersmer v. Berryhill, 879 F.3d 257, 261-63 (7th Cir. 2018); Cole v.

Colvin, 831 F.3d 411, 416 (7th Cir. 2016).

ln addition, it is not clear that the ALJ considered the factors listed in 20 C.F.R. § 404.1527
to determine the weight to give Dr. Chacko’s opinion. The ALJ acknowledged that Dr. Chacko
was Claimant’s primary care physician and began seeing the Claimant in March 2014. (R. 20.)
The ALJ, however, did not discuss the frequency of the examinations, the supportability of the
decision, and the consistency of the opinion with the record as a whole. As discussed above, many
of these factors may favor affording Dr. Chacko’s opinion greater weight Campbell, 627 F.3d at
308. The ALJ’s failure to “sufficiently account [] for the factors in 20 C.F.R. § 404.1527,”
Schreiber‘ v. Colvin, 519 F. App’x 951, 959 (7th Cir. 2013), prevents the Court from assessing the
reasonableness of the ALJ’s decision to give little weight to Dr. Chacko’s opinion. For these
reasons, the ALJ did not offer substantial evidence for rejecting the opinion of Dr. Chacko, which
is an error requiring remand

The Commissioner contends that the ALJ only needed to address a limited number of
enumerated factors in 20 C.F.R. § 404.1527 before affording little to no weight to Dr. Patras’s and
Dr. Chacko’s opinionsl The Commissioner draws the Court’s attention to two case, Henke v.
Astrue, 498 F. App’x 636 (7th Cir. 2012) and Elder v. Astrue, 529 F.3d 408 (7th Cir. 2008), in
which the Seventh Circuit affirmed the denial of benefits event though the ALJs in those cases did
not explicitly discuss all of the factors in 20 C.F.R. § 404.1527. [ECF No. 21], at 11; Henke v.
Astrue, 498 F. App’x 636 (7th Cir. 2012) (holding that a failure to discuss every regulation in 20
C.F.R. § 404.1527 was not an error requiring remand); Elder v. Astrue, 529 F.3d 408 (7th Cir.
2008) (affirming the denial of benefits where the ALJ discussed only two of the relevant factors
laid out in 20 C.F.R. § 404.1527). The Court, however, is not persuaded by Elder or Henke in this

C\':IS€.

ll

Many other courts have reiterated that an ALJ should discuss each of the factors listed in
20 C.F.R. § 404.1527 after declining to accord a treating physician’s opinion controlling weight.
See Outley v. Colvin, 204 F. Supp. 3d 989, 1006 (lll. N.D. Aug. 30, 2016); see also Lehout`llier v.
Colvin, 633 Fed.App’x 328, 334 n. l (7th Cir. 2015); Campbell v. Aslrue, 627 F.3d 299, 308 (7th
Cir. 2010); Larson v. Astrue, 615 F.3d 744 (7th Cir. 2010). ln this case, the record contained
evidence about the length of Claimant’s relationship with her longstanding physicians, both Dr.
Patras and Dr. Chacko, as discussed above, the nature of the treatment of her mental health, the
consistency of the doctors’ reports about her symptoms and treatment for depression and anxiety,
and Dr. Patra’s specialty as a psychiatrist. The ALJ, however, did not discuss any of these factors
in his opinion, so the Court is not in a position to assess whether the ALJ appropriately chose not
to give much weight to the treating physicians’ opinions See Scrogham v. Colvl'n, 765 F.3d 685,
697 & n. 48 (7th Cir. 2014) (expressly refusing to deem a failure to discuss all of the factors
harmless error, especially as that failure prevented the court from assessing the reasonableness of
the ALJ’s decision in light of those factors).

For all of these reasons, the Court finds that a remand is appropriate in this case,
B. Other Issues

Because this matter is remanded for the errors identified above, the Court declines to
address in detail the other arguments posited by Claimant on appeal Since the analysis would not
change the result in this case. The ALJ, however, should not assume these issues were omitted
from the Court’s analysis because no error was found. The Court does not take a position on the
other arguments raised by Claimant. The Court expresses no opinion about the decision to be made
on remand but encourages the ALJ to do what is necessary to build a logical bridge between the

evidence in the record and her ultimate conclusions, whatever those conclusions may be. See

12

Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009) (“On remand, the ALJ should consider all of
the evidence in the record, and, if necessary, give the parties the opportunity to expand the record
so that he may build a ‘logical bridge’ between the evidence and his conclusions.”).
IV. CONCLUSION
For the reasons stated above, Claimant’s Motion [ECF No. 12] is granted, and the
Commissioner’s Motion [ECF No. 20] is denied. The decision of the Commissioner is reversed,

and the matter is remanded for further proceedings consistent with this Memorandum Opinion and

Order.
lt is so ordered. (-`
l f .

frey T. Gilbert
nited States l\/lagistrate Judge

Dated: March 11, 2019

13

